Title: To Benjamin Franklin from Tronsson Desjardins, 19 April 1778
From: Tronsson Desjardins, ——
To: Franklin, Benjamin


Monsieur
A paris le 19 Avril 1778
Voicy les Doubles de la requete que j’ay eû l’honneur de vous présenter pour vous prier de faire revenir d’amerique le Certificat de la mort de mon frere. Vous avez bien voulu permettre que je vous les fisse passer par la petite Poste. J’espere que vous me ferez la grace d’employer votre Credit pour me faire avoir une piece aussi essentielle. J’ay l’honneur d’etre avec Respect, Monsieur, Votre tres humble et tres obeissant serviteur
Tronsson DESJARDINS
